DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on October 12, 2020.  As directed by the amendment: claim(s) 1, 9-11, and 25 have been amended, claim(s) 6, 8, 13-24, 27, and 30-36 have been cancelled, and no claim(s) have been added. Thus, claims 1-5, 7, 9-12, 25-26 and 28-29 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 9-12, 25-26 and 28-29 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9-12, 25-26 and 28-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 25 contain the limitations “wherein the memory includes software executable by the controller to…output at a first intensity and to wait a first period of time…wait a second period of time…” and “(a) wait the first period of time,…, wait the second period time…” It is unclear to the examiner how initially, the controller waits a first period of time and a second period of time and later again the controller waits the first period of time and the second period of time.  The examiner is unsure how the device is able to wait a first period and second period of time initially and then further waits the same first period of time and second period of time.  The examiner has understood this to be a repetitive statement and that the operation (a) is actually what is already detailed earlier in the limitation and has taken this stance in the rejection detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 9-12, 25-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over McNew (US 2006/0030907 A1) in view of Schlangen (US 2010/0171441 A1) and Moscovici (US 2008/0103561 A1).
Regarding claims 1 and 25, McNew discloses an illumination device (e.g. abstract; [0065]; Figure 1:100), and a non-transitory computer readable medium storing one or more programs, including instructions, which when executed by a computer, causes the computer to perform a method of controlling a light unit to provide an illumination scheme (or a memory connected to said controller, wherein the memory includes software executable by the controller to enable the light unit) (e.g. [0037]; [0119]; [0130]) for generating a non-image forming response in the supra chiasmatic nuclei (SCN) of human beings, the method comprising: in a controller, controlling (utilizing light controller 116 in Figure 1) the light unit (e.g. Figure 1:108) to provide an illumination output at a first intensity; waiting a first period of time; increasing intensity of the illumination output to at least a factor times the first intensity; waiting a second period of time; and decreasing intensity of the illumination output (e.g. [0135] lines 9- 23 While the operator is monitoring they are applying a certain intensity of light to the user and is paused for a few moments such as seconds to a few moments, then after slightly increase the power and thereafter decrease the power setting to see if movement is still present; Table 2; [0137]), to increase activity of the SCN (inherent effect). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993).
 McNew is silent regarding wherein the increased illumination output is to at least the claimed factor of 1.25 and wherein the controller is structured to control the light unit to repetitively perform operation (a) and one of operations (b) and (c) are performed in parallel, wherein (a), (b) and (c) are: (a) wait the first period of time, increase intensity of the illumination output to at least the factor time the first intensity, wait the second period of time, and decrease intensity of the illumination output; (b) wait a third period of time, increase intensity of the illumination output over a first transitional period of time, wait a fourth period of time, and decrease intensity of the illumination output over a second transitional period of time; and (c) wait the third period of time and gradually increase and gradually decrease intensity of the illumination output in a substantially sinusoidal form over a sixth period in time. McNew does disclose operation (a) as detailed above just not in parallel with operations (b) and (c); however, it does disclose that the light source 108 can include multiple light sources but should individually adjustable for intensity (e.g. [0118]).
However, Schlangen discloses a lighting system for creating a biological effect wherein there are multiple light sources used in parallel wherein the second source (b) wait a third period of time (e.g. Fig 2:t3), increase intensity of the illumination output over a first transitional period of time (e.g. Fig 2:t3[Wingdings font/0xE0]t5), wait a fourth period of time (e.g. Fig 2:t5[Wingdings font/0xE0]t6), and decrease intensity of the illumination output over a second transitional period of time (e.g. Fig 2:t6[Wingdings font/0xE0]t7) (e.g. [0029]-[0030]) and (c) wait the third period of time and gradually increase and gradually decrease intensity of the illumination output in a t1-t2 and t3-t5; [0031] the transition period may be sine-wave or Gaussian shaped).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of McNew to incorporate the teachings of Schlangen to repetitively perform operation (a) and one of operations (b) and (c) are performed in parallel, wherein (a), (b) and (c) are: (a) wait the first period of time, increase intensity of the illumination output to at least the factor time the first intensity, wait the second period of time, and decrease intensity of the illumination output; (b) wait a third period of time, increase intensity of the illumination output over a first transitional period of time, wait a fourth period of time, and decrease intensity of the illumination output over a second transitional period of time; and (c) wait the third period of time and gradually increase and gradually decrease intensity of the illumination output in a substantially sinusoidal form over a sixth period in time for the purpose of achieving the desired biological effect with the two light spectrums.
The combination of McNew in view of Schlangen is silent regarding wherein the increased illumination output is to at least the claimed factor of 1.25.
However, Moscovici discloses an apparatus and method for providing a multi-stage light treatment wherein the increased illumination output is to at least the claimed factor of 1.25 (e.g. abstract; [0007]-[0014]; [0027] Fig 1A as detailed the first time window stage the light intensity can be 50 lux and by the third window stage it can be at least 2500 lux).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of McNew in view of Schlangen to incorporate abstract).
Regarding claims 2 and 26, modified McNew discloses wherein the factor is at least 8 (e.g. Moscovici abstract; [0007]-[0014]; [0027] Fig 1A as detailed the first time window stage the light intensity can be 50 lux and by the third window stage it can be at least 2500 lux).
Regarding claim 3, modified McNew is silent regarding wherein the factor is at least 14 (e.g. Moscovici abstract; [0007]-[0014]; [0027] Fig 1A as detailed the first time window stage the light intensity can be 50 lux and by the third window stage it can be at least 2500 lux).
Regarding claim 7, modified McNew discloses wherein the first period of time is at least three times greater than the second period of time (e.g. Schlangen [0016]-[0017]; [0030]-[0032]).
Regarding claim 9, modified McNew discloses wherein the first and second transitional periods of time are within a range of about 0.1 seconds to about 150 seconds (e.g. Schlangen: [0016]-[0017]; [0030]-[0032] teaches the transitional periods can range from 10 seconds to 30 minutes).
Regarding claims 10, modified McNew discloses wherein the controller is structured to control the light unit to repetitively perform operations (a) and (b) in parallel (e.g. McNew: [0118] Schlangen: Fig 2 [0029]-[0030]).
Regarding claim 11, modified McNew discloses wherein the controller is structured to control the light unit to repetitively perform operations (a) and (b) in parallel (e.g. McNew: [0118] Schlangen: Fig 2 [0029]-[0031]).
Regarding claim 12, modified McNew discloses wherein the spectral composition of the illumination output during the first period of time is different than the spectral composition of the illumination output during the second period of time (e.g. Schlangen: [0005]; [0029]; Figure 2:S1 and S2).
Claims 4-5 and 28-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over McNew in view of Schlangen and Moscovici as applied to claims 1 and 25 above, and further in view of Schlangen (US 2012/0095534 A1), hereinafter Schlangen ‘12.
Regarding claims 4 and 28, modified McNew is silent regarding wherein the increasing of the illumination output is performed substantially instantaneously.
Regarding claims 5 and 29, modified McNew is silent regarding wherein the decreasing of the illumination output is performed substantially instantaneously.
However, regarding claims 4-5, and 28-29, Schlangen ‘12 teaches an illumination device and method for reducing sleep inertia or controlling alertness wherein the increasing of the illumination output is performed substantially instantaneously and wherein the decreasing of the illumination output is performed substantially instantaneously (e.g. Fig 2a-d: all these illuminations show substantially instantaneously increasing and decreasing at various points).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the modified device of McNew to incorporate the teachings of . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jessandra Hough								February 3, 2021
/J.F.H./Examiner, Art Unit 3792     

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792